Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Specification has been amended; Claims 1-8, 10, and 21 have been cancelled; Claims 9 and 11-20 allowed. 

Status of the Previous Rejections
The previous rejection of Claims 1, 5-7, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Kawata et al (US 9,162,422 B2, thereafter US’422) is withdrawn since these claims have been canceled in view of the applicant’s “After Final arguments/remarks with amendment” filed on 3/15/2015.
The previous rejection of Claims 3-4 and 8 under 35 U.S.C. 103 as being unpatentable over US’422 is withdrawn since these claims have been canceled in view of the applicant’s “After Final arguments/remarks with amendment” filed on 3/15/2015.
The previous rejection of Claims 1, 3-8, and 21 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1, 3-7, 10, 13-14, 19, and 21-23 of copending application No. 15/803,295 (updated) is withdrawn since these claims have been canceled in view of the applicant’s “After Final arguments/remarks with amendment” filed on 3/15/2015.


Allowable Subject Matter
Claims 9 and 11-20 are allowed.
The reasons for allowance is listed as following:
Regarding the instant independent claim 9, the recorded prior art(s) does not specify the claimed manufacturing process for the hot rolled steel sheet without cold rolling (supported by the par.[0089] of the PG-Pub of the instant application) having the claimed microstructures. Since claims 11-20 depend on claim 9, they are also allowed. (Also refer to the previous office action dated 1/15/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734